Title: Jesse Torrey to Thomas Jefferson, 15 August 1815
From: Torrey, Jesse
To: Jefferson, Thomas


           Charlottesville, August 15th 1815.
          The bearer, and undersigned, of Lebanon Springs, has made choice of this eccentric method of presenting himself to Mr Jefferson; as an enthusiastic Student of Physiology and Philosophy.
          At an early period of my life, Sir, I contracted a firm belief, that the same permanent laws, which have been ascertained, by Sir Isaac Newton, Benjamin Franklin, Joseph Priestly, and more recently by Sir Humphrey Davy and others; to govern the composition, decomposition and motion of that portion of the Universe, generally termed inanimate matter, the gravitative and repellent properties of the Electric Fluid &c; might with equal certainty and uniformity, be attached to the art, (which ought to be a science,) of producing and subsisting animal bodies, of their preservation and protection from premature destruction, by other causes than casualties.
          Except the sustenance required to my young family, the developement of this proposition, has been the favorite object of my labors, studies, reflections and resources, eight years.
          I have availed myself of the first earliest  opportunity that the indigence of my circumstances would admit of, to visit Monticello, where, I have long been impressed with an opinion, (which is not a solitary one,) that I should meet with the greatest accumulation both of original and acquired, Moral, Political, and Physiological Knowledge etc. at least on this side the Atlantic.
          If you were to ask, why I do not propose my subject, to the consideration and patronage, of some of of our distinguished practical Chemists and Professors of Philosophy and Medicine, who are actually engaged in the advancement of the art which I wish to improve; I should be obliged to enquire of you, Sir, as Monsieur Volney has probably been a personal acquaintance and friend of yours; whether  he offered his genuine transcript, of those fundamental laws, which God has imprinted in his constitution (edition) of this Globe in legible characters; for the government and happiness of Mankind;—to the consideration and patronage of a Pope or a Bishop; or whether Thomas Paine solicited the opinion of Monarchs or Princes on the Rights of Man.—
          If my sentiments, on the identity of those Laws, which predominate in the organization and disorganization, of Animal, Vegetable, or inanimate bodies; receive your approbation; I will furnish, in a subsequent memorial, some facts in confirmation of the principle; and a proposition for your consideration and encouragement, of a plan, tending eventually, to a complete developement and establishment of it; by means of collecting the facts in point, which, already, have existed, and may be selected from the experience on record, from the time of Hippocrates, of Galen, of Sydenham, of Brown & Darwin; to some ingenious writers and Practitioners of the present day; and from the experience, also, of many, not on records of paper;—and by means, also, of a series of future experiments directly to the purpose, which will require ample  collections and distributions of the necessary materials; the results of which, can be previously estimated with considerable exactness, provided the Laws mentioned before, are carefully consulted.
          Accept, if you please, Sir, the tribute of my high estimation and respect, and of my friendly attachment.Jesse Torrey Jnr
        